Citation Nr: 1744469	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-44 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for type 2 diabetes mellitus.

6.  Entitlement to service connection for bilateral lower extremity deep vein thrombosis.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for Meniere's disease.

9.  Entitlement to a compensable rating for residuals of fractured nose with deviated septum.
REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to January 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2014 and February 2015 rating decisions of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the claims for service connection for a low back disability and for a psychiatric disability, despite the determinations reached by the RO (with regard to reopening such claims), the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

[Regarding the Veteran's service-connected residuals of fractured nose with deviated septum, the Veteran was originally granted service connection for his fractured nose residuals in a June 1979 rating decision, which assigned an initial 0 percent rating for this disability, effective February 16, 1979.  The August 2014 rating decision (currently on appeal) continued the 0 percent rating for this disability.  In his November 2014 Notice of Disagreement to the August 2014 rating decision, the Veteran indicated that he wanted to appeal both the rating and the effective date assigned for his fractured nose residuals.  However, the August 2014 rating decision only adjudicated the rating assigned for this disability, and NOT the effective date assigned for this disability.  Consequently, the issue of an earlier effective date for the award of service connection for fractured nose residuals is not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for residuals of fractured nose with deviated septum is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1980 rating decision denied service connection for a low back disability, finding in essence that there was no evidence of a current low back disability.  Evidence received subsequently suggests that the Veteran has a current low back disability; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

2.  It is reasonably shown that the Veteran's currently diagnosed lumbar spine degenerative disc disease began in service and has persisted since that time.

3.  An unappealed December 2009 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a psychiatric disability [which was previously denied in an unappealed March 1980 rating decision (based on a finding that there was no evidence of a psychiatric disability in service or within one year following service discharge)].  Evidence received subsequently suggests that the Veteran has a psychiatric disability which began in service; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

4.  It is reasonably shown that the Veteran's currently diagnosed major depressive disorder began in service and has persisted since that time.

5.  It is reasonably shown that the Veteran's currently diagnosed tinnitus began in service and has persisted since that time.

6.  It is reasonably shown that the Veteran's currently diagnosed obstructive sleep apnea was caused by, and continues to be aggravated by, his service-connected residuals of fractured nose with deviated septum.

7.  Type 2 diabetes mellitus was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that any such disability began in service (or within the first post-service year) or is related to the Veteran's service.

8.  Bilateral lower extremity deep vein thrombosis was not manifested in service, and the preponderance of the evidence is against a finding that any such disability began in service or is related to the Veteran's service.

9.  Fibromyalgia was not manifested in service, and the preponderance of the evidence is against a finding that any such disability began in service or is related to the Veteran's service.

10.  Meniere's disease was not manifested in service, and the preponderance of the evidence is against a finding that any such disability began in service or is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Service connection for a psychiatric disability, diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  Service connection for obstructive sleep apnea, as secondary to service-connected residuals of fractured nose with deviated septum, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  Service connection for bilateral lower extremity deep vein thrombosis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  Service connection for fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  Service connection for Meniere's disease is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Inasmuch as this decision reopens and grants the claims for service connection for a low back disability and for a psychiatric disability, and also grants the claims for service connection for tinnitus and for obstructive sleep apnea, there is no reason to belabor the impact of the VCAA on these matters, and any notice or duty to assist omission is harmless.

Regarding the claims for service connection for type 2 diabetes mellitus, for bilateral lower extremity deep vein thrombosis, for fibromyalgia, and for Meniere's disease, VA's duty to notify was satisfied by a letter in February 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The Board finds that a medical opinion addressing the question of a relationship between any current type 2 diabetes mellitus, bilateral lower extremity deep vein thrombosis, fibromyalgia, and Meniere's disease and his service is not necessary; absent any competent evidence suggesting a link between such disabilities and his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for type 2 diabetes mellitus, for bilateral lower extremity deep vein thrombosis, for fibromyalgia, and for Meniere's disease, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.


Reopening Service Connection Claims

Reopening - In General

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening - Service Connection for a Low Back Disability

An unappealed March 1980 rating decision denied service connection for a low back disability, essentially on the basis that there was no evidence of a current low back disability.  He was furnished notice of that determination and of his appellate rights, and the March 1980 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 1980 rating decision includes the report of a July 2014 VA spine examination, which documented a diagnosis of lumbar spine degenerative disc disease for the Veteran.  This evidence suggests that he has a current low back disability.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. § 5108.

Reopening - Service Connection for a Psychiatric Disability

Initially, an unappealed March 1980 rating decision denied service connection for a psychiatric disability, essentially on the basis that there was no evidence of a psychiatric disability in service or within one year following service discharge.  He was furnished notice of that determination and of his appellate rights, and the March 1980 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Thereafter, a December 2009 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a psychiatric disability.  He was furnished notice of that determination and of his appellate rights, and the December 2009 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Evidence received since the December 2009 rating decision includes the report of a June 2016 private psychiatric examination, wherein the examining psychologist opined that the Veteran's current major depressive disorder more likely than not began during his military service and had continued uninterrupted to the present time.  This evidence suggests that he has a psychiatric disability which began in service.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. § 5108.


Service Connection Claims

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis, diabetes mellitus, and organic diseases of the nervous system such as tinnitus) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disease).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as the above-noted diseases or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Low Back Disability

The medical evidence of record documents that the Veteran has been diagnosed with lumbar spine degenerative disc disease during the period of the current claim (including on VA spine examination in July 2014).

The Veteran's service treatment records document multiple instances of treatment for "chronic" lumbosacral strain after he injured his low back in August 1976.

The Veteran has reported that he has had ongoing symptoms (including pain) of low back disability ever since his documented in-service injury, and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms since service are the most probative evidence of record addressing a causal link between his current low back disability and his military service.  [The Board finds that the medical opinion provided by the July 2014 VA spine examiner is entitled to less probative weight, because such opinion does not take into account that the Veteran himself is competent and credible to report having had continuous symptoms of low back disability since service.]

Thus, service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a low back disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection for a Psychiatric Disability

The medical evidence of record documents that the Veteran has been diagnosed with major depressive disorder during the period of the current claim (including on VA psychiatric examination in January 2016 and on private psychiatric examination in June 2016).

The Veteran's service treatment records document that he was granted permission to wear a wig due to baldness from alopecia (in November 1975), and also document his reports of a nervous stomach (in April 1976).  In addition, a February 1976 service personnel record noted that he was "a very forward person who at times upsets many people."

The Veteran has reported that he has had ongoing symptoms (including anxiety and depression) of psychiatric disability ever since he began going bald during his military service, and the Board finds these reports to be competent and credible.  In addition, the Veteran has submitted statements from friends who knew him prior to service and described his psychological struggles since his service.  Furthermore, the June 2016 private psychiatric examiner opined that the Veteran's current major depressive disorder more likely than not began during his military service and had continued uninterrupted to the present time.

The June 2016 private medical opinion is the most probative evidence of record addressing a causal link between the Veteran's current psychiatric disability and his military service, because such opinion is supported by adequate rationale.  There are no opinions of record to the contrary.

Thus, service connection for a psychiatric disability, diagnosed as major depressive disorder, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Service Connection for Tinnitus

The medical evidence of record documents that the Veteran has been diagnosed with tinnitus during the period of the current claim (including on VA audiology examination in January 2015).

The Veteran's DD Form 214 documents that his Military Occupational Specialty (MOS) in the Air Force was Avionics Aerospace Equipment Specialist, and therefore the Board will concede that the Veteran was exposed to loud noise in service.

The Veteran has reported that he has had ongoing symptoms of tinnitus ever since being exposed to loud noise during his service, and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms since service are the most probative evidence of record addressing a causal link between his current tinnitus and his military service.  [The Board finds that the medical opinion provided by the January 2015 VA audiology examiner is entitled to less probative weight, because such opinion is entirely speculative in nature, does not consider the Veteran's MOS, and does not take into account that the Veteran himself is competent and credible to report having had continuous tinnitus since service.]

Thus, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that 38 C.F.R. § 3.303(b) applies to tinnitus).




Service Connection for Obstructive Sleep Apnea

The medical evidence of record documents that the Veteran has been diagnosed with obstructive sleep apnea during the period of the current claim (including at a private sleep study in January 2016).

The record reflects that the Veteran is service-connected for residuals of fractured nose with deviated septum.

In August 2016, a private physician opined that the Veteran's current obstructive sleep apnea more likely than not is caused and permanently aggravated by his service-connected residuals of fractured nose with deviated septum.

The August 2016 private medical opinion is the most probative evidence of record addressing a causal link between the Veteran's current obstructive sleep apnea and his service-connected residuals of fractured nose with deviated septum, because such opinion is supported by adequate rationale.  There are no opinions of record to the contrary.

Thus, service connection for obstructive sleep apnea, as secondary to service-connected residuals of fractured nose with deviated septum, is warranted.  See 38 C.F.R. § 3.310.

Service Connection for Type 2 Diabetes Mellitus, for Bilateral Lower Extremity Deep Vein Thrombosis, for Fibromyalgia, and for Meniere's Disease

The Veteran states that he currently has type 2 diabetes mellitus, bilateral lower extremity deep vein thrombosis, fibromyalgia, and Meniere's disease, which he says are all related to his military service.

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of type 2 diabetes mellitus, bilateral lower extremity deep vein thrombosis, fibromyalgia, or Meniere's disease.  [He signed a waiver in January 1977 to opt out of undergoing a service separation examination.]

Post-service, there is no medical evidence of record to document that the Veteran has been diagnosed with (or treated for) type 2 diabetes mellitus, bilateral lower extremity deep vein thrombosis, fibromyalgia, or Meniere's disease at any time (to include during the first post-service year or during the period of the current claims), and the Veteran has not identified the existence of any such evidence.

Furthermore, there is no competent evidence in the record to suggest that any current type 2 diabetes mellitus, bilateral lower extremity deep vein thrombosis, fibromyalgia, or Meniere's disease are (or may be, so as to trigger the duty to obtain a medical opinion in these matters) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that any such disabilities (which he claims to have) are related to any incident of his military service or that he has suffered from any such disabilities (or any symptoms of such) continuously since service.  Consequently, service connection for type 2 diabetes mellitus, bilateral lower extremity deep vein thrombosis, fibromyalgia, and Meniere's disease - on the basis that such became manifest in service and persisted - is not warranted.  See 38 C.F.R. § 3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for type 2 diabetes mellitus, for bilateral lower extremity deep vein thrombosis, for fibromyalgia, and for Meniere's disease.  Accordingly, the appeals in these matters must be denied.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.

On de novo review, service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is granted.

The appeal to reopen a claim of service connection for a psychiatric disability is granted.

On de novo review, service connection for a psychiatric disability, diagnosed as major depressive disorder, is granted.

Service connection for tinnitus is granted.

Service connection for obstructive sleep apnea, as secondary to service-connected residuals of fractured nose with deviated septum, is granted.

Service connection for type 2 diabetes mellitus is denied.

Service connection for bilateral lower extremity deep vein thrombosis is denied.

Service connection for fibromyalgia is denied.

Service connection for Meniere's disease is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim on appeal for a compensable rating for residuals of fractured nose with deviated septum.

The evidence of record indicates that the Veteran's fractured nose residuals may have worsened since he was last afforded a VA examination for such disability (in July 2014, more than three years ago).  Specifically, the record reflects that he has been diagnosed with obstructive sleep apnea at a January 2016 private sleep study.  [As discussed above, the instant decision grants service connection for obstructive sleep apnea, as secondary to his service-connected residuals of fractured nose with deviated septum.]

On remand, after all outstanding pertinent treatment records have been obtained, an updated examination is necessary (in part to determine the current extent of any obstruction of his nasal passages, taking into account the rating criteria of Code 6502).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his fractured nose residuals at any time during the period of the current claim, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for this disability.

2. The AOJ should arrange for a NOSE EXAMINATION of the Veteran to ascertain the severity of his service-connected residuals of fractured nose with deviated septum.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating nose disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected residuals of fractured nose with deviated septum (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please specifically comment on the overall impact the service-connected residuals of fractured nose with deviated septum have on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)


3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for a compensable rating for the Veteran's residuals of fractured nose with deviated septum.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


